Citation Nr: 0842635	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
pain.

2.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to the veteran's service-
connected degenerative disc disease of the cervical and 
lumbosacral spine.  	


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

This veteran was a member of the U.S. Army Reserve who served 
on active duty from June 1980 to November 1980 and from 
February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The Board also notes that in the veteran's March 2005 
Statement in Support of Claim, he requested a compensable 
rating for his service-connected recurrent skin lesions of 
the hands.  As such, the claim for entitlement to an 
increased rating for recurrent skin lesions is hereby 
referred back to the RO for appropriate disposition.

The issue of service connection for a left shoulder 
condition, to include as secondary to the veteran's service-
connected degenerative disc disease of the cervical and 
lumbosacral spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection is currently established for residuals of 
a right thumb injury with nail deformity, and for recurrent 
skin lesions of both hands.  There is no medical evidence of 
an additional current disability of the hands.  


CONCLUSION OF LAW

Bilateral hand pain was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2004, April 2005, and 
March 2006 the agency of original jurisdiction (AOJ) provided 
notice to the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection for bilateral hand pain; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide. 

In March 2006, the RO notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Although this notice was after the initial 
denial of the claim, and the claim was not subsequently 
adjudicated after the notice was given, because service 
connection is denied, any question as to the appropriate 
initial disability rating or effective date is moot.  
Therefore, there can be no failure to notify that is 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for bilateral hand pain, 
which he contends initially manifested in service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the present case, service treatment records reflect that 
during active duty service in March 2003 the veteran 
sustained a smash injury to his right thumb when a door 
closed on the digit.  Service connection is in effect for 
residuals of this injury with associated nail deformity.  The 
veteran also has service-connected recurrent skin lesions on 
both hands.  See, e.g., Rating sheet, January 2006.  

When examined in conjunction with this claim in December 
2005, the VA examiner diagnosed the two service-connected 
conditions described above as well as bilateral hand pain 
primarily involving the proximal interphalangeal joints.  
This condition was found to have minimal objective physical 
findings and an undetermined etiology.  VA exam, December 
2005.  Furthermore, the examiner opined that the veteran's 
subjective complaints of proximal interphalangeal joint pain 
could not be described as medically related to his service-
connected skin condition without resort to mere speculation.  

It is important to note that under VA regulations, evaluation 
of the same disability or the same manifestations of 
disability under multiple diagnoses (i.e., pyramiding) is to 
be avoided.  38 C.F.R. § 4.14 (2008).  Thus, any hand pain 
that is a residual of the veteran's in-service smash injury 
of the right thumb or the result of his recurrent skin 
lesions of the hands is already subject to compensation under 
the respective diagnostic codes for these service-connected 
disabilities.  

Additionally, pain alone does not, in and of itself, 
constitute a disability for which service connection can be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Without proof of an additional underlying hand 
disability, there can be no valid claim for service 
connection for bilateral hand pain.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, service connection is already established for two 
distinct hand conditions.  Hand pain that is associated with 
either of those service-connected conditions is not subject 
to additional compensation by pyramiding symptomatology under 
another diagnostic code.  If the veteran's claimed bilateral 
hand pain is a manifestation of an additional, as yet unknown 
hand disability, there is no current diagnosis or 
identifiable underlying malady upon which service connection 
could be granted.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for bilateral 
hand pain is not warranted.


ORDER

Service connection for bilateral hand pain is denied.


REMAND

The veteran seeks service connection for a left shoulder 
condition.  The record reflects that prior to the most recent 
period of active service, the veteran experienced a left 
shoulder injury while at work on his civilian job.  The 
injury was subject to workman's compensation insurance and 
ultimately resulted in surgical repair of the left shoulder 
in or around 1999.  See Private treatment records by Dr. ML; 
see also Veteran's statement, May 2005.  As such, a known 
left shoulder condition pre-existed active military service.   

The service treatment records reflect that during active 
service in May 2003 the veteran complained of discomfort in 
his left shoulder as a result of pain from the neck and back.  
See Service treatment records, May 2003.  The veteran is now 
in receipt of service connection benefits for degenerative 
disc disease (DDD) of the cervical spine and for DDD of the 
lumbosacral spine with history of strain.  Although a 
November 2005 VA examination for the left shoulder injury is 
of record, and the pre-service shoulder disability is not 
found to have been aggravated by military service pursuant to 
38 C.F.R. § 3.306, the examination report does not contain an 
opinion as to whether the veteran's current left shoulder 
disability is caused or aggravated by his service-connected 
DDD of the cervical and thoracolumbar spine pursuant to 
38 C.F.R. § 3.310.  VA must address all relevant theories of 
entitlement, and as such an additional exam and medical 
opinion is required.  The provided opinion must address the 
theory of aggravation of a nonservice-connected disability by 
a service-connected disease.  

Finally, the Board notes that the veteran provided consent 
and authorization to release medical records from Gulfport 
Outpatient Surgical Center in May 2005.  This facility is the 
purported facility where the veteran's 1999 shoulder surgery 
occurred.  However, the Center replied to VA's request for 
records in June 2005 by stating that no records for the 
veteran were found.  The veteran should be informed of the 
negative response and provided an opportunity to submit 
additional information regarding his private treatment 
providers.  He should also be instructed that it is in his 
best interest to obtain and submit any available records 
pertaining to his shoulder surgery.  

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to determine the 
location and contact information for 
any private physician who may have 
outstanding medical records pertaining 
to the veteran's claimed left shoulder 
condition, to include the described 
surgical treatment in or around 1999.  
Request proper authorization and 
consent to release medical information 
for these providers and obtain the 
available medical records.  

2.  Notify the veteran that Gulfport 
Outpatient Surgical Center replied to 
VA's request for medical records, but 
found no record of this veteran's 
treatment.  Inform the veteran that it 
is his responsibility, and in his best 
interest, to obtain and submit any 
private medical evidence pertaining to 
his 1999 shoulder surgery, to include 
any relevant workman's compensation 
records in his possession.

3.  AFTER the above development has 
been completed, schedule a VA 
examination to determine the nature and 
etiology of the veteran's left shoulder 
condition.  The veteran's claims file 
should be made available to the 
examiner for review, and all necessary 
studies and tests should be conducted. 

The examiner is asked to identify any 
current left shoulder disability and 
opine whether that disability was 
either caused or aggravated by the 
veteran's service-connected 
degenerative disc disease of the 
cervical and thoracolumbar spine.  If 
it is determined that his current left 
shoulder condition was caused or 
aggravated by his service-connected 
degenerative disc disease, the examiner 
is requested to identify the baseline 
and current levels of severity pursuant 
to § 3.310.  

4.  Thereafter, readjudicate the issue 
on appeal, to include consideration 
under the provisions of 38 C.F.R. § 
3.310.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


